MEMORANDUM DECISION
On August 20, 1990, relator, Carol B. Lentz, was injured in the course and scope of her employment with respondent Edwin Shaw Hospital.  Relator's claim for workers' compensation benefits was subsequently allowed for "sprained right ankle; acute traumatic arthritis right ankle; aggravation of pre-existing fracture; aggravation of degenerative arthritis of the right ankle; bone graft from iliac crest; reflex sympathetic dystrophy right ankle and right foot; [and] major depressive disorder."
On November 20, 1997, relator filed an application for permanent total disability ("PTD") compensation with respondent Industrial Commission of Ohio ("commission").  The commission subsequently denied relator's PTD application, whereupon relator filed a timely application for reconsideration.  Relator's application for reconsideration was also denied, and on October 22, 1998, relator filed this original action asking that we issue a writ of mandamus directing the commission to vacate its order denying relator's application for PTD compensation, and to issue an amended order granting PTD compensation or, in the alternative, to issue an order which is based upon some evidence in the record.
On October 28, 1998, relator's complaint was referred to a magistrate of this court, pursuant to Civ.R. 53 and Loc.R. 12(M), who later rendered a decision and recommendation which included comprehensive findings of fact and conclusions of law. Specifically, the magistrate reviewed the record and briefs of the parties and concluded that relator's request for a writ of mandamus should be denied as the commission's order is supported by some evidence and is in compliance with the requirements set forth by the Ohio Supreme Court in State ex rel. Stephenson v.Indus. Comm. (1987), 31 Ohio St. 3d 167, and State ex rel. Noll v.Indus. Comm. (1991), 57 Ohio St. 3d 203.  On April 15, 1999, relator filed objections to the magistrate's decision, in which she reargues the issues previously addressed and considered by the magistrate.  The matter is now before this court for independent review.
Relator's objections to the contrary, this court finds the magistrate properly discerned the pertinent legal issues and properly applied the applicable law to those issues.  In particular, we do not find Dr. Tosi's report to be facially or internally inconsistent.  Rather, we find that Dr. Tosi's report constitutes some evidence upon which the commission was entitled to rely.  Having completed an independent review, we have found no error in either the magistrate's decision or analysis. Accordingly, pursuant to Civ.R. 53(E)(4)(b), we hereby adopt the magistrate's decision as our own, including the findings of fact and conclusions of law rendered therein.  As such, relator's request for a writ of mandamus is denied.
Objections overruled; writ denied.
TYACK and DESHLER, JJ., concur.